UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2589



In Re: CARL C. HENDRICKS, JR.,

                                                              Debtor.



CARL C. HENDRICKS, JR.,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA TITLE INSURANCE COMPANY,

                                              Defendant - Appellee,


KEVIN CAMPBELL,

                                                             Trustee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Soloman Blatt, Jr., Senior District
Judge. (CA-00-625-9-8AJ, BK-93-74334-B)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Carl C. Hendricks, Jr., Appellant Pro Se. David Randolph Whitt,
MOSES, KOON & BRACKETT, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carl C. Hendricks, Jr., appeals the district court’s order af-

firming the bankruptcy court’s order dismissing his civil com-

plaint.   Our review of the record and the district court’s opinion

accepting the magistrate judge’s recommendation discloses no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   Hendricks v. South Carolina Title Ins. Co., Nos.

CA-00-625-9-8AJ; BK-93-74334-B (D.S.C. Nov. 17, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2